Title: To James Madison from Matthew Magee and Others, 30 July 1812 (Abstract)
From: Magee, Matthew
To: Madison, James


30 July 1812, Pittsburgh. “At a meeting of the Pittsburgh Blues held in the absence of Captain Butler on the 27th of July Inst. after taking into consideration the situation of the Company as it respected its relations with the general government under the Act of Congress of February 6th. 1812 and its Supplement of July 2nd. 1812, it was unanimously resolved that a Committee be appointed to remonstrate against the provisions of that supplement being a flagrant violation of those rights the Company enjoyed under the Act of the 6th. and entirely derogatory to the principles under which the Company tendered their Services. Sir, the Company’s Committee regret the necessity of an address. They regret that any circumstances should arise to require any communication from the Company, but a declaration of their prompt obedience to the wishes and orders of the constituded authorities.
“But Sir, it is a right, nay it is the duty of the citizen even if not immediately interested to enquire into the expediency of the measures of our Government and see that they do not overleap the bounds of the Constitution or wantonly infringe the rights and preveleges of the Citizen. Then we may ask if it is the right—if it is the duty of the individual not immediately interested to enquire into and remonstrate against such measures of the government as are improper—impolitic and unconstitutional—is it not more particularly the rights—is it not more particularly a duty of the citizen whose rights and preveleges are immediately affected by acts of the Government, a duty which he owes himself as well as posterity, spiritedly to remonstrate and lay his grievances before those who have the means of redressing them.
“Sir, Impressed with the idea of the correctness of the premises permit us to lay before your excellency in the most decent and respectful terms the grievances of the Company. The 1st Section of the Act of the 6th of February, or as it is generally called the Original Act, gives to Volunteers the right of choosing their own officers, and of supplying any vacancies that may hereafter take place by election. This was, and is considerd by the Company the dearest prevelege the citizen soldier could enjoy, to be commanded by men in whom they knew they might place confidence, and in whose hands they could repose their personal safety and liberty without a dread of being decieved. This prevelege being granted to them was a sufficient, and indeed the principle inducement to their Volunteering. But unfortunately for us, and unfortunately for the interest and service of our Country, your Excellency with the National Congress have though[t] proper by a supplementary Act to deprive the volunteers of this highly prized prevelege. We say unfortunately for us, as it has placed the Company in the unbecoming attitude of opposition to the orders of Government when those orders are founded on the provisions of this supplement. We say unfortunately for the interest and service of our Country, as it is the prevailing opinion that if the Volunteers generally have a proper notion of what is their rights, they will not submit themselves to the provision of this abhored supplement. The Company say the supplement is an ex post facto law as it respects their tender—they never volunteered under it, and do not consider themselves bound by it.
“The Company declare their willingness to march under the act of the 6th. of February 1812, but absolutely refuse to move should the provision of the Supplement be contemplated to be exercised upon them.
“We have at length accomplished the disagreeable task of complaint set us by the Company; We proceed to the more pleasing duty of enquiry, the result of which may heal the wounds inflicted on the minds of the members. The Company instruct the Committee to enquire of your Excellency whether the intention of the supplement is merely to commission officers only, and not appoint them as is the opinion of some. And to ascertain should the supplement vest in your Excellency the right of appointment as well as commissioning, whether the provisions of the supplement will be strictly exercised against the Volunteers.”
